Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/18/2022, in which claims 1-2 are presented for the examination.


Information Disclosure Statement
The information disclosure statement filed 10/18/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings filed on 08/18/2022 are accepted by the examiner. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 of U.S. Patent No. 11436110, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 are generic to all that is recited in claim 1, 10 of US Patent No. 11,436,110. That is, claims 1, 2 of instant application falls entirely within the scope of claims 1, 10 of US Patent No. 11,436,110. In other words, claims 1, 2 are anticipated by claims 1, 10 of US Patent No. 11,436,110.
Instant application 17/890934
Referenced Patent 11436110

1. A method comprising: generating, by a first primary site that is included in a group of primary sites of a distributed database system, a commit action redo log message for a commit action performed by the first primary site for a first database transaction, the commit action redo log message including a transaction ID for the first database transaction and a transaction order indicator that represents an order of database transactions in a group of database transactions performed at one or more primary sites of the group of primary sites; and sending, by the first primary site, the commit action redo log message, for a corresponding first standby site that backs up the first primary site.  









2. A first primary site included in a group of primary sites that participate in database transactions, comprising: a processing system comprising one or more processing units and one or more storage devices storing instructions that are operable, when executed by the one or more processing units, to cause the first primary site to perform operations comprising: generating a commit action redo log message for a commit action performed by the first primary site for a first database transaction, the commit action redo log message including a transaction ID for the first database transaction and a transaction order indicator that represents an order of database transactions in a group of database transactions performed at one or more primary sites of the group of primary sites; and  
sending the commit action redo log message for a corresponding first standby site that backs up the first primary site.
1. A method for managing asynchronous data recovery in a distributed database system comprising: generating, by a first primary site that is included in a group of primary sites of the distributed database system, a commit action redo log message for a commit action performed by the first primary site for a first database transaction, the commit action redo log message including a transaction ID for the first database transaction and a transaction order indicator that represents an order of database transactions in a group of database transactions performed at one or more primary sites of the group of primary sites; and sending, by the first primary site, the commit action redo log message, for a corresponding first standby site included in a group of standby sites that backs up the first primary site, the commit action redo log message tracking a progress of actions performed by other standby sites in the group of standby sites with respect to one or more transaction dependency relationships among the group of standby sites used to determine when one or more dependent transactions have been committed on other standby sites and used to determine when to commit the first database transaction at the first standby site.

10. A first primary site included in a group of primary sites that participate in database transactions, comprising: a processing system comprising one or more processing units and one or more storage devices storing instructions that are operable, when executed by the one or more processing units, to cause the first primary site to perform operations comprising: generating a commit action redo log message for a commit action performed by the first primary site for a first database transaction, the commit action redo log message including a transaction ID for the first database transaction and a transaction order indicator that represents an order of database transactions in a group of database transactions performed at one or more primary sites of the group of primary sites; and sending the commit action redo log message for a corresponding first standby site included in a group of standby sites, that backs up the first primary site, the commit action redo log message tracking a progress of actions performed by other standby sites in the group of standby sites with respect to one or more transaction dependency relationships among the group of standby sites used to determine when one or more dependent transactions have been committed on other standby sites and used to determine when to commit the first database transaction at the first standby site.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dageville et al. (US 2020/0012659, referred herein after Dageville).


As per claim 1, Dageville discloses a method comprising: 
generating, by a first primary site that is included in a group of primary sites of a distributed database system, a commit action redo log message for a commit action performed by the first primary site for a first database transaction, the commit action redo log message including a transaction ID for the first database transaction and a transaction order indicator that represents an order of database transactions in a group of database transactions performed at one or more primary sites of the group of primary sites; (Fig. 6, step 610, [0103], wherein generating transaction log by obtaining transaction identification and also to obtain commit order, “obtaining the transaction identification at 610 after acquiring all table locks at 608 ensures an unambiguous commit ordering (based on Lamport clock value) between any two potentially conflicting transactions.”);and 
sending, by the first primary site, the commit action redo log message, for a corresponding first standby site that backs up the first primary site ([0103]-[0104], “the transaction log record is written to remote storage at time t.sub.5 at the transition into the committing state at 612.”).

As per claim 2, Dageville discloses first primary site included in a group of primary sites that participate in database transactions, comprising: 
a processing system comprising one or more processing units and one or more storage devices storing instructions that are operable, when executed by the one or more processing units, to cause the first primary site to perform operations comprising: 
generating a commit action redo log message for a commit action performed by the first primary site for a first database transaction, the commit action redo log message including a transaction ID for the first database transaction and a transaction order indicator that represents an order of database transactions in a group of database transactions performed at one or more primary sites of the group of primary sites; and (Fig. 6, step 610, [0103], wherein generating transaction log by obtaining transaction identification and also to obtain commit order, “obtaining the transaction identification at 610 after acquiring all table locks at 608 ensures an unambiguous commit ordering (based on Lamport clock value) between any two potentially conflicting transactions.”);
sending the commit action redo log message for a corresponding first standby site that backs up the first primary site  ([0103]-[0104], “the transaction log record is written to remote storage at time t.sub.5 at the transition into the committing state at 612.”).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Shacham teaches a method committing transactions over a database in a semi-distributed manner. A transaction is executed to access a plurality of keys stored in the database. A request is transmitted to a transaction management engine to commit the transaction.

Bensberg teaches a database system can receive, from a client, a query specifying at least one database operation implicating data within a first database and within a second database. The first database can have a first transaction manager and the second database can have a second transaction manager.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114